DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 10 and 13, in the reply filed on November 11, 2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105115107 (hereinafter referred to as CN ‘107).
	In regard to claim 1, as discussed in paragraph [0001], CN ‘107 discloses a filter apparatus for a motor vehicle. As discussed in paragraph [0008], the apparatus includes a fan which forms a delivery device. The fan, or delivery device, is capable of operating independently of a ventilation system of the motor vehicle and is provided in addition to 
	In regard to claim 2, as discussed above, the filter apparatus of CN ‘107 includes at least one negative ion generator, or ionizer, for ionizing the air which is drawn in and delivered by way of the delivery device. 
	In regard to claims 9 and 10, the filter apparatus of CN ‘107 is considered to be capable of drawing in air from a passenger compartment and discharging the air to surroundings of a motor vehicle by way of the fan, or delivery device.  
	In regard to claim 13, in operation, CN ‘107 inherently performs a method for operating a filter apparatus for a motor vehicle. The method comprises the acts of: operating a fan, or delivery device, of the filter apparatus independently of a ventilation system of the motor vehicle; drawing in air from a passenger compartment of the motor vehicle by way of the delivery device; delivering the air through at least one filter element (i.e. the negative ion generator and/or ultraviolet lamp), by way of which the air is filtered; and introducing the filtered air into the passenger compartment via at least . 

Claims 1, 3, 5, 7 – 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204774507 (hereinafter referred to as CN ‘507).
	In regard to claim 1, CN ‘507 disclose an automobile interior air quality monitor and purifying apparatus, which can be considered a filter apparatus for a motor vehicle. As shown in figure 3, the filter apparatus includes a fan (14-4), which forms a delivery device that is operable independently of a ventilation system of the motor vehicle and is provided in addition to the ventilation system in order to draw in and deliver air from a passenger compartment of the motor vehicle. As further shown in figure 3, the apparatus includes at least one filter element (14-5, 14-6) through which air is drawn in and delivered by way of the delivery device (14-4) flows and filter the air. At least one outlet (14-2) introduces the air filtered by way of the filter element into the passenger compartment. The filter apparatus includes a controller with a wireless network card such that it can be controlled with a mobile terminal of a mobile phone. Therefore, the filter apparatus is configured to receive wirelessly at least one signal which is made available by a terminal and to activate the delivery device as a function of the signal. 
	In regard to claims 3 and 5, the controller of the filter device in CN ‘507 is disclosed to include a microcomputer, or electronic computer device. The controller can operate in a timing mode, with a timing program where the air purification is periodically started and stopped. The timing program inherently would be stored in a memory of the 
	In regard to claims 7 and 8, CN ‘507 discloses a user being able to control each operating mode of the controller using a mobile phone. Thus, a user is able to control the timing mode of the controller and can control the timing program. Therefore, in CN ‘507, the signal can characterize the time, and the computer device is configured to store the data in the memory as a function of the signal in order to operate the apparatus on the timing program set by the user. 
	In regard to claims 9 and 10, the filter apparatus of CN ‘507 is considered to be capable of drawing in air from a passenger compartment and discharging the air to surroundings of a motor vehicle by way of the delivery device (14-4).
	In regard to claim 13, in operation, CN ‘507 inherently performs a method for operating a filter apparatus for a motor vehicle. The method comprises the acts of: operating a delivery device (14-4) of the filter apparatus independently of a ventilation system of the motor vehicle; drawing in air from a passenger compartment of the motor vehicle by way of the delivery device; delivering the air through at least one filter element (14-5, 14-6), by way of which the air is filtered; and introducing the filtered air into the passenger compartment via at least one outlet (14-2) of the filter apparatus, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘507 in view of CN ‘107.
	CN ‘507 is discussed above in section 5. In regard to claim 2, CN ‘507 discloses an activated carbon filter (14-5) and a ceramic filter (14-6), which can be considered to form the at least one filter element, either individually or in combination. CN ‘507 does not disclose at least one ionizer. CN ‘107 is discussed above in section 4. CN ‘107 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN ‘507 to include an ionizer for ionizing air which is drawn in and delivered by way of the delivery device as suggested by CN ‘107 as this is a known air purification device and can provide further air purification for the air in the vehicle compartment. 
	In regards to claims 4 and 6, CN ‘507 is used as the primary reference and discloses these features, as discussed above in regard to claims 3 and 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773